Herlihy, P. J.
Appeal from á decision of the Workmen’s Compensation Board, filed March 4, 1968. The board has found that the claimant suffered industrial accidents causing injury to his back on January 11, 1963 while in the employ of respondent Barber & Bennett, Inc., and on November 10, 1964 while employed by the appellant, Atlantic Cement Co., Inc. Appellants contend that the record does not contain substantial medical evidence to support the finding of the board that the accident on November 10, 1964 contributed to the, disabling condition of the claimant’s back. The claimant was treated by Dr. Pike following the 1964 accident for neck pain, and Dr. Pike’s records do not indicate that claimant was treated for any back pain. Claimant testified that he did suffer increased hack pain immediately following the 1964 accident “from my neck right down”. Two of the medical experts testified that if the claimant suffered increased pain in Ms back following the 1964 accident, then that accident was causally related to the claimant’s present disability. Dr. Pike testified that the 1964 accident caused injury to the plaintiff’s neck, but he did not render any opinion as to an injury to the plaitintiff’s lower back area. The report of Dr. Pike in the record indicates a back strain resulting from the 1964 accident. The fact that one of the experts testified that if the claimant had not had back pain following the 1964 accident there would be no present causal connection merely presented a question of fact to the board as to claimant’s credibility. Upon the present record there is no merit to the appellants’ contentions. Decision affirmed, with costs to respondents filing briefs. Herlihy, P. J., Staley, Jr., Greenblott and Cooke, JJ., concur in memorandum by Herlihy, P. J.; Reynolds, J., dissents and votes to reverse and dismiss the claim in a memorandum.